SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material pursuant to §240.14a-12 NORTHEAST COMMUNITY BANCORP, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: N/A 2. Aggregate number of securities to which transaction applies: N/A 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4. Proposed maximum aggregate value of transaction: N/A 5. Total fee paid: N/A o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: N/A 2. Form, Schedule or Registration Statement No.: N/A 3. Filing Party: N/A 4. Date Filed: N/A April 15, 2011 Dear Stockholder: You are cordially invited to attend the annual meeting of stockholders of NorthEast Community Bancorp, Inc.The meeting will be held at the Renaissance Westchester Hotel, 80 West Red Oak Lane, White Plains, New York on Wednesday, May 25, 2011 at 1:00 p.m., local time. The notice of annual meeting and proxy statement appearing on the following pages describe the formal business to be transacted at the meeting.Officers and directors of the Company, as well as a representative of ParenteBeard LLC, the Company’s independent registered public accounting firm, will be present to respond to appropriate questions of stockholders. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own.To make sure your shares are represented, we urge you to complete and mail the enclosed proxy card.If you attend the meeting, you may vote in person even if you have previously mailed a proxy card. We look forward to seeing you at the meeting. Sincerely, /s/ Kenneth A. Martinek Kenneth A. Martinek Chairman, President and Chief Executive Officer Important Notice Regarding Attending the Meeting and Voting Shares Held in Street Name If your shares are registered directly in your name at our transfer agent, Registrar and Transfer Company, you will need photo identification to be admitted to the annual meeting. If you hold your shares in street name, you will need photo identification and proof of ownership to be admitted to the annual meeting.Examples of proof of ownership include a recent brokerage statement or letter from a bank or broker.If you want to vote your shares of NorthEast Community Bancorp common stock held in street name in person at the annual meeting, you must obtain a written proxy in your name from the broker, bank or other holder of record of your shares. 325 Hamilton Avenue White Plains, New York10601 (914) 684-2500 NOTICE OF 2 TIME AND DATE 1:00 p.m. on Wednesday, May 25, 2011 PLACE Renaissance Westchester Hotel 80 West Red Oak Lane White Plains, New York ITEMS OF BUSINESS The election of three directors to serve for a term of three years; The ratification of the appointment of ParenteBeard LLC as our independent registered public accounting firm for fiscal year 2011; and Such other business as may properly come before the meeting and any adjournment or postponement thereof. RECORD DATE In order to vote, you must have been a stockholder at the close of business on March 31, 2011. PROXY VOTING It is important that your shares be represented and voted at the meeting.You can vote your shares by completing and returning the proxy card or voting instruction card sent to you.Voting instructions are printed on your proxy card or voting instruction card.You can revoke a proxy at any time prior to its exercise at the meeting by following the instructions in the proxy statement. /s/ Anne Stevenson-DeBlasi Anne Stevenson-DeBlasi Corporate Secretary April 15, 2011 IMPORTANT: Whether or not you plan to attend the annual meeting, please vote by marking, signing, dating and promptly returning the enclosed proxy card in the enclosed envelope. NORTHEAST COMMUNITY BANCORP, INC. PROXY STATEMENT GENERAL INFORMATION We are providing this proxy statement to you in connection with the solicitation of proxies by the Board of Directors of NorthEast Community Bancorp, Inc. for the 2011 annual meeting of stockholders and for any adjournment or postponement of the meeting.NorthEast Community Bancorp is the holding company for NorthEast Community Bank. We are holding the 2011 annual meeting at the Renaissance Westchester Hotel, 80 West Red Oak Lane, White Plains, New York on Wednesday, May 25, 2011 at 1:00 p.m., local time. We intend to mail this proxy statement and the enclosed proxy card to stockholders of record beginning on or about April 15, 2011. INFORMATION ABOUT VOTING Who Can Vote at the Meeting You are entitled to vote the shares of NorthEast Community Bancorp common stock that you owned as of the close of business on March 31, 2011.As of the close of business on March 31, 2011, a total of 13,071,402 shares of NorthEast Community Bancorp common stock were outstanding, including 7,273,750 shares of common stock held by NorthEast Community Bancorp, MHC.Each share of common stock has one vote. The Company’s Charter provides that, until July 5, 2011, record holders of the Company’s common stock, other than NorthEast Community Bancorp, MHC, who beneficially own, either directly or indirectly, in excess of 10% of the Company’s outstanding shares are not entitled to any vote in respect of the shares held in excess of the 10% limit. Ownership of Shares; Attending the Meeting You may own shares of NorthEast Community Bancorp in one or more of the following ways: •Directly in your name as the stockholder of record; or •Indirectly through a broker, bank or other holder of record in “street name.” If your shares are registered directly in your name at our transfer agent, Registrar and Transfer Company, you are the holder of record of these shares and we are sending these proxy materials directly to you.As the holder of record, you have the right to give your proxy directly to us or to vote in person at the annual meeting. If you plan to attend the annual meeting you must bring photo identification to be admitted to the meeting. If you hold your shares in street name, your broker, bank or other holder of record is sending these proxy materials to you.As the beneficial owner, you have the right to direct your broker, bank or other holder of record how to vote by filling out a voting instruction form that accompanies your proxy materials.Your broker, bank or other holder of record may allow you to provide voting instructions by telephone or by the Internet.Please see the voting instruction form provided by your broker, bank or other holder of record that accompanies this proxy statement.If you hold your shares in street name, you will need photo identification and proof of ownership to be admitted to the annual meeting.Examples of proof of ownership include a recent brokerage statement or letter from a bank or broker.If you want to vote your shares of NorthEast Community Bancorp common stock held in street name in person at the annual meeting, you must obtain a written proxy in your name from the broker, bank or other holder of record of your shares. Quorum and Vote Required Quorum.We will have a quorum and will be able to conduct the business of the annual meeting if the holders of a majority of the outstanding shares of common stock entitled to vote are present at the meeting, either in person or by proxy. Votes Required for Proposals.At this year’s annual meeting, stockholders will elect three directors to each serve a term of three years.In voting on the election of directors, you may vote in favor of all the nominees for director, withhold votes as to all nominees, or withhold votes as to specific nominees.There is no cumulative voting for the election of directors.Directors must be elected by a plurality of the votes cast at the annual meeting.This means that the nominees receiving the greatest number of votes will be elected. In voting on the ratification of the appointment of ParenteBeard LLC as the Company’s independent registered public accounting firm, you may vote in favor of the proposal, vote against the proposal or abstain from voting.To ratify the appointment of ParenteBeard LLC as our independent registered public accounting firm for 2011, the affirmative vote of a majority of the shares represented at the annual meeting and entitled to vote is required. Effect of Not Casting Your Vote.If you hold your shares in street name it is critical that you cast your vote if you want it to count in the election of directors (Item 1 of this Proxy Statement).Current regulation restricts the ability of your bank or broker to vote your uninstructed shares in the election of directors on a discretionary basis. Thus, if you hold your shares in street name and you do not instruct your bank or broker how to vote in the election of directors, no votes will be cast on your behalf.These are referred to as broker non-votes.Your bank or broker does, however, have discretion to vote any uninstructed shares on the ratification of the appointment of the Company’s independent registered public accounting firm (Item 2 of this Proxy Statement). How We Count Votes.If you return valid proxy instructions or attend the meeting in person, we will count your shares for purposes of determining whether there is a quorum, even if you abstain from voting.Broker non-votes, if any, also will be counted for purposes of determining the existence of a quorum. In the election of directors, votes withheld and broker non-votes will have no effect on the outcome of the election.In counting votes on the proposal to ratify the appointment of the independent registered public accounting firm, abstentions will have the same effect as a vote against the proposal. 2 Because NorthEast Community Bancorp, MHC owns in excess of 50% of the outstanding shares of NorthEast Community Bancorp, Inc. common stock, the votes it casts will ensure the presence of a quorum and control the outcome of the vote on both proposals. Voting by Proxy The Company’s Board of Directors is sending you this proxy statement to request that you allow your shares of Company common stock to be represented at the annual meeting by the persons named on the enclosed proxy card.All shares of Company common stock represented at the meeting by properly executed and dated proxy cards will be voted according to the instructions indicated on the proxy card.If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by the Company’s Board of Directors. The Board of Directors recommends that you vote: ● “FOR” each of the nominees for director; and ● “FOR” ratification of the appointment of ParenteBeard LLC as the Company’s independent registered public accounting firm. If any matters not described in this proxy statement are properly presented at the annual meeting,the persons named in the proxy card will use their judgment to determine how to vote your shares.This includes a motion to adjourn or postpone the annual meeting in order to solicit additional proxies.If the annual meeting is postponed or adjourned, your Company common stock may be voted by the persons named in the proxy card on the new annual meeting date, provided you have not revoked your proxy.We do not know of any other matters to be presented at the annual meeting. You may revoke your proxy at any time before the vote is taken at the meeting.To revoke your proxy, you must either advise the Corporate Secretary of the Company in writing before your common stock has been voted at the annual meeting, deliver a later dated proxy or attend the meeting and vote your shares in person.Attendance at the annual meeting will not itself constitute revocation of your proxy. Participants in the Bank’s ESOP or 401(k) Plan If you participate in the NorthEast Community Bank Employee Stock Ownership Plan (the “ESOP”) or invest in Company common stock through the NorthEast Community Bank 401(k) Plan (the “401(k) Plan”), you will receive a voting instruction card for each plan in which you participate that reflects all shares that you may direct the trustee to vote on your behalf under such plan.Under the terms of the ESOP, the ESOP trustee votes all shares held by the ESOP, but each ESOP participant may direct the trustee how to vote the shares of common stock allocated to his or her account.The ESOP trustee, subject to the exercise of its fiduciary duties, will vote all unallocated shares of Company common stock held by the ESOP and all allocated shares for which no voting instructions are received in the same proportion as shares for which the trustee has received timely voting instructions.Under the terms of the 401(k) Plan, a participant is entitled to direct the trustee how to vote the shares in the NorthEast Community Bancorp, Inc. Stock Fund credited to his or her account.If the 401(k) Plan trustee does not receive timely voting instructions for the shares of Company common stock held in the 401(k) Plan, the shares will not be voted.The deadline for returning your voting instructions to each plan’s trustee is May 18, 2011. 3 CORPORATE GOVERNANCE AND BOARD MATTERS Director Independence The Company’s Board of Directors currently consists of nine members, all of whom are independent under the listing requirements of The NASDAQ Stock Market, except for Kenneth A. Martinek, President and Chief Executive Officer of the Company and the Bank, Salvatore Randazzo, Executive Vice President, Chief Operating Officer, and Chief Financial Officer of the Company and the Bank and Charles A. Martinek, Vice President and Internal Loan Review Officer of the Bank and brother of Kenneth A. Martinek.In determining the independence of its directors, the Board considered transactions, relationships and arrangements between the Company and its directors that are not required to be disclosed in this proxy statement under the heading “Transactions with Related Persons,” including: (i) consultant services provided to the Bank by director Kenneth H. Thomas; and (ii) legal services provided to the Bank by a law firm in which director Diane B. Cavanaugh’s husband is a partner. Board Leadership Structure The Company’s Board of Directors endorses the view that one of its primary functions is to protect stockholders’ interests by providing independent oversight of management, including the Chief Executive Officer. However, the Board does not believe that mandating a particular structure, such as a separate Chairman and Chief Executive Officer, is necessary to achieve effective oversight. The Board of the Company is currently comprised of nine directors, six of whom are independent directors under the listing standards of The NASDAQ Global Market. The Chairman of the Board has no greater nor lesser vote on matters considered by the Board than any other director, and the Chairman does not vote on any related party transaction. All directors of the Company, including the Chairman, are bound by fiduciary obligations, imposed by law, to serve the best interests of the stockholders. Accordingly, separating the offices of Chairman and Chief Executive Officer would not serve to enhance or diminish the fiduciary duties of any director of the Company. The Chairman of the Board and Chief Executive Officer positions are held by the same person, due in part to the fact that the Chief Executive Officer is the Director most familiar with the Company’s business and industry and is best situated to lead discussions on important matters affecting the business of the Company. Combining the Chief Executive Officer and Chairman positions creates a firm link between the Company’s management and the Board and promotes the development and implementation of sound corporate strategy.The Chairman of the Board provides leadership to the Board and works with the Board to define its structure and activities in the fulfillment of its responsibilities.The Board of Directors does not currently have a lead director position.As a result of the current structure of the Board, the independent members of the Board work together to provide strong, independent oversight of the Company’s management and affairs through the Audit, Compensation and Nominating/Corporate Governance Committees and, when necessary, special meetings of independent directors. The Board’s Role in Risk Oversight Risk is inherent with every business, and how well a business manages risk can ultimately determine its success.We face a number of risks, including credit risk, interest rate risk, liquidity risk, operational risk, strategic risk ad reputation risk.Management is responsible for the day-to-day management of risks the Company faces, while the Board, as a whole and through its committees, has responsibility for the oversight of risk management.In its risk oversight role, the Board of Directors has the responsibility to satisfy itself that the risk management processes designed and implemented by management are adequate and functioning as designed.To do this, the Board meets regularly with management to discuss strategy and risks facing the Company.Senior management attends the Board meetings and is available to address any questions or concerns raised by the Board on risk management and any other matters.The Chairman of the Board and independent members of the Board work together to provide strong, independent oversight of the Company’s management and affairs through its standing committees and, when necessary, special meetings of independent directors. 4 Committees of the Board of Directors The following table identifies the members of our Audit, Compensation, and Nominating/Corporate Governance Committees as of December 31, 2010.All members of each committee are independent in accordance with the listing requirements of The NASDAQ Global Market.Each of the committees operates under a written charter that is approved by the Board of Directors.Each committee reviews and reassesses the adequacy of its charter at least annually.The charters of all three committees are available in the Investor Relations section of the Company’s website, www.necommunitybank.com. Director Audit Committee Compensation Committee Nominating/ Corporate Governance Committee Diane B. Cavanaugh X* X Arthur M. Levine X* X John F. McKenzie X Harry (Jeff) A.S. Read X Linda M. Swan X X* Kenneth H. Thomas X Number of Meetings in 2010 5 2 2 * Denotes Chairperson Audit Committee The Audit Committee assists the Board of Directors in its oversight of the Company’s accounting and reporting practices, the quality and integrity of the Company’s financial reports and the Company’s compliance with applicable laws and regulations.The Audit Committee is also responsible for engaging the Company’s independent registered public accounting firm and monitoring its conduct and independence.The Board of Directors has determined that Arthur M. Levine is an audit committee financial expert under the rules of the Securities and Exchange Commission.The report of the Audit Committee required by the rules of the Securities and Exchange Commission is included in this proxy statement.See “Report of the Audit Committee.” Compensation Committee The Compensation Committee approves the compensation objectives for the Company and the Bank and establishes the compensation for the Chief Executive Officer and other executives.Our Chief Executive Officer makes recommendations to the Compensation Committee from time to time regarding the appropriate mix and level of compensation for other executives.Those recommendations consider the objectives of our compensation philosophy and the range of compensation programs authorized by the Compensation Committee.The Compensation Committee reviews all compensation components for the Company’s Chief Executive Officer and other highly compensated executive officers’ compensation including base salary, annual incentive, long-term incentives and other perquisites.In addition to reviewing competitive market values, the Compensation Committee also examines the total compensation mix, pay-for-performance relationship, and how all elements, in the aggregate, comprise the executive’s total compensation package.Decisions by the Compensation Committee with respect to the compensation of executive officers are approved by the full Board of Directors.The Compensation Committee also assists the Board of Directors in evaluating potential candidates for executive positions. 5 Nominating/Corporate Governance Committee The Company’s Nominating/Corporate Governance Committee assists the Board of Directors in identifying qualified individuals to serve as Board members, in determining the composition of the Board of Directors and its committees, in monitoring a process to assess Board effectiveness and in developing and implementing the Company’s corporate governance guidelines.The Nominating/Corporate Governance Committee also considers and recommends the nominees for director to stand for election at the Company’s annual meeting of stockholders.Further, when identifying nominees to serve as director, the Nominating/Corporate Governance Committee seeks to create a Board that is strong in its collective knowledge and has a diversity of skills and experience with respect to accounting and finance, management and leadership, vision and strategy, business operations, business judgment, industry knowledge and corporate governance.The procedures of the Nominating/Corporate Governance Committee required to be disclosed by the rules of the Securities and Exchange Commission are set forth below. Minimum Qualifications.The Nominating/Corporate Governance Committee has adopted a set of criteria that it considers when it selects individuals to be nominated for election to the Board of Directors.A candidate must meet the eligibility requirements set forth in the Company’s bylaws, which include a minimum stock ownership requirement and a requirement that the candidate not have been subject to certain criminal or regulatory actions.A candidate also must meet any qualification requirements set forth in any Board or committee governing documents. Candidates deemed eligible for election to the Board of Directors are evaluated by the Nominating/Corporate Governance Committee using the following criteria for selecting nominees: ● financial, regulatory and business experience and skills; ● familiarity with and participation in the local community; ● integrity, honesty and reputation in connection with upholding a position of trust with respect to customers; ● ability to devote sufficient time and energy to diligently perform duties; and ● independence. The Nominating/Corporate Governance Committee will also consider any other factors the Committee deems relevant, including age, diversity, size of the Board of Directors and regulatory disclosure obligations. In addition, before nominating an existing director for re-election to the Board of Directors, the Nominating/Corporate Governance Committee will consider and review an existing director’s integrity; Board and committee attendance and performance; length of Board service; experience, skills and contributions that the existing director brings to the Board; and independence. Director Nomination Process.The process that the Nominating/Corporate Governance Committee follows to identify and evaluate individuals to be nominated for election to the Board of Directors is as follows: 6 Identification.For purposes of identifying nominees for the Board of Directors, the Nominating/Corporate Governance Committee relies on personal contacts of the committee members and other members of the Board of Directors, as well as its knowledge of members of the communities served by the Bank.The Nominating/Corporate Governance Committee will also consider director candidates recommended by stockholders in accordance with the policy and procedures set forth below. The Nominating/Corporate Governance Committee has not previously used an independent search firm to identify nominees. Evaluation.In evaluating potential nominees, the Nominating/Corporate Governance Committee determines whether the candidate is eligible and qualified for service on the Board of Directors by evaluating the candidate under the selection criteria described above.If such individual fulfills these criteria, the Nominating/Corporate Governance Committee will conduct a check of the individual’s background and interview the candidate to further assess the qualities of the prospective nominee and the contributions he or she would make to the Board. Consideration of Recommendations by Stockholders.It is the policy of the Nominating/Corporate Governance Committee of the Board of Directors of the Company to consider director candidates recommended by stockholders who appear to be qualified to serve on the Company’s Board of Directors.The Nominating/Corporate Governance Committee may choose not to consider an unsolicited recommendation if no vacancy exists on the Board of Directors and the Nominating/Corporate Governance Committee does not perceive a need to increase the size of the Board of Directors.To avoid the unnecessary use of the Nominating/Corporate Governance Committee’s resources, the Nominating/Corporate Governance Committee will consider only those director candidates recommended in accordance with the procedures set forth below. Procedures to be Followed by Stockholders.To submit a recommendation of a director candidate to the Nominating/Corporate Governance Committee, a stockholder should submit the following information in writing, addressed to the Chairman of the Nominating/Corporate Governance Committee, care of the Corporate Secretary, at the main office of the Company: 1. The name of the person recommended as a director candidate; 2. All information relating to such person that is required to be disclosed in solicitations of proxies for election of directors pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended; 3. The written consent of the person being recommended as a director candidate to being named in the proxy statement as a nominee and to serving as a director if elected; 4. As to the stockholder making the recommendation, the name and address of such stockholder as they appear on the Company’s books; provided, however, that if the stockholder is not a registered holder of the Company’s common stock, the stockholder should submit his or her name and address along with a current written statement from the record holder of the shares that reflects ownership of the Company’s common stock; and 5. A statement disclosing whether such stockholder is acting with or on behalf of any other person and, if applicable, the identity of such person. In order for a director candidate to be considered for nomination at the Company’s annual meeting of stockholders, the recommendation must be received by the Nominating/Corporate Governance Committee at least 120 calendar days before the date the Company’s proxy statement was released to stockholders in connection with the previous year’s annual meeting, advanced by one year. 7 Director Compensation The following table provides the compensation received by individuals, other than our named executive officers listed in the “Summary Compensation Table,” who served as directors of the Company during the 2010 fiscal year. Name Fees Earned or Paid in Cash(1) All Other Compensation Total Diane B. Cavanaugh $ $ — $ Arthur M. Levine — Charles A. Martinek — — — John F. McKenzie — Linda M. Swan — Harry (Jeff) A.S. Read — Kenneth H. Thomas Includes fees earned for service with the Company and the Bank. As an employee of the Bank, Mr. Charles Martinek did not receive any fees for his service as a director of the Company or the Bank.Mr. Martinek is not a named executive officer listed in the Summary Compensation Table. Amount listed represents payment for consulting work performed for the Bank on matters relating to bank branching and the Community Reinvestment Act.Dr. Thomas has been a consultant to the Bank since 1978. Cash Retainer and Meeting Fees for Non-Employee Directors.Each non-employee director of the Bank receives a $3,000 quarterly retainer plus $1,000 per meeting attended.Non-employee directors also receive a $750 quarterly retainer plus $750 per meeting attended for their service on the Board of Directors of the Company, $500 per meeting attended for service on the Audit, Compensation, and Nominating/Corporate Governance Committees of the Board of the Company, and $1,000 per meeting attended for service on the Strategic Planning Committee.Directors do not receive any fees for their service on the Board of Directors of NorthEast Community Bancorp, MHC. Directors’ Deferred Compensation Plan. The Bank maintains the NorthEast Community Bank Directors’ Deferred Compensation Plan to provide director participants with a vehicle to defer fees until termination of service or a change in control.Director participants may elect on or before December 31st of each year to defer all or part of their fees earned during the following year.All deferrals are credited with interest on an annual basis at the prevailing rate payable by the Bank on its 60-month certificate of deposit.Directors are fully vested at all times in their deferrals.Directors must determine when their account balances will be distributed at the time a deferral election is made and all plan distributions will be made in cash.Plan account balances are also payable upon disability, termination of service, death, following a change in control or upon the occurrence of an unforeseeable emergency.Currently, there are no participants in the Director Deferred Compensation Plan. Outside Director Retirement Plan.The Bank maintains the NorthEast Community Bank Outside Director Retirement Plan to provide non-employee directors with long standing service with a supplemental retirement benefit.All current non-employee directors are participants in the plan.Participating directors are entitled to receive a retirement benefit calculated based on years of service and director fees paid during the 12 completed calendar months preceding a director’s termination of service multiplied by a vesting percentage.Participating directors with less than 10 years of service will receive no benefit under the plan.Participating directors with 10 years but less than 15 years of service will receive a benefit based on 50% of the total directors fees paid during the 12 completed calendar months preceding the director’s termination.Participating directors with 15 years but less than 20 years will receive 75% of the total directors fees paid during the 12 completed calendar months preceding the director’s termination.Participating directors with 20 or more years of service will receive a benefit calculated using 100% of the director fees paid during the 12 months preceding the directors termination.Participating directors vest in their retirement benefit at a rate of 20% per year for years of service after January 1, 2006.The annual director retirement benefit is generally paid monthly over a 120-month period following the month in which a director terminates his service on the Board of Directors.In the event a participating director dies while in pay status, the director’s beneficiary will receive his or her remaining installments beginning in the month immediately following the director’s death.In the event a participating director is terminated in connection with a change in control (as defined in the plan), the director will receive a lump sum payment equal to the actuarial equivalent of the director’s monthly benefit.In the event a participating director is removed from the Board of Directors for cause, the director will forfeit all rights and benefits under the plan. 8 Board and Committee Meetings During 2010, the Board of Directors held 18 meetings.Each of our current directors attended at least 95% of the Board meetings and the committee meetings on which such director served during 2010. Director Attendance at Annual Meeting of Stockholders The Board of Directors encourages each director to attend annual meetings of stockholders.All of the directors attended the 2010 Annual Meeting of Stockholders. Code of Ethics and Business Conduct The Company has adopted a Code of Ethics and Business Conduct that is designed to promote the highest standards of ethical conduct by the Company’s directors, executive officers and employees.The Code of Ethics and Business Conduct requires that the Company’s directors, executive officers and employees avoid conflicts of interest, comply with all laws and other legal requirements, conduct business in an honest and ethical manner and otherwise act with integrity and in the Company’s best interest.Under the terms of the Code of Ethics and Business Conduct, directors, executive officers and employees are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code of Ethics and Business Conduct.A copy of the Code of Ethics and Business Conduct can be found in the Investor Relations section of the Company’s website, www.necommunitybank.com. REPORT OF THE AUDIT COMMITTEE The Company’s management is responsible for the Company’s internal controls and financial reporting process.The independent registered public accounting firm (“independent accountants”) are responsible for performing an independent audit of the Company’s consolidated financial statements and issuing an opinion on the conformity of those financial statements with generally accepted accounting principles.The Audit Committee oversees the Company’s internal controls and financial reporting process on behalf of the Board of Directors. In this context, the Audit Committee has met and held discussions with management and the independent accountants.Management represented to the Audit Committee that the Company’s consolidated financial statements were prepared in accordance with generally accepted accounting principles, and the Audit Committee has reviewed and discussed the consolidated financial statements with management and the independent accountants.The Audit Committee discussed with the independent accountants matters required to be discussed by Statement on Auditing Standards No. 61, as amended (AICPA, Professional Standards, Vol. 1 AV Section 380), as adopted by the Public Company Accounting Oversight Board in Rule 3200T, including the quality, not just the acceptability, of the accounting principles, the reasonableness of significant judgments, and the clarity of the disclosures in the financial statements.In addition, the Audit Committee has received the written disclosures and the letter from the independent accountants required by applicable requirements of the Public Company Accounting Oversight Board regarding the independent accountant’s communications with the Audit Committee concerning independence and has discussed with the independent accountants the independent accountants’ independence.In concluding that the auditors are independent, the Audit Committee considered, among other factors, whether the non-audit services provided by the auditors were compatible with their independence. 9 The Audit Committee discussed with the Company’s independent accountants the overall scope and plans for their audit.The Audit Committee meets with the independent accountants, with and without management present, to discuss the results of their examination, their evaluation of the Company’s internal controls, and the overall quality of the Company’s financial reporting. In performing all of these functions, the Audit Committee acts only in an oversight capacity.In its oversight role, the Audit Committee relies on the work and assurances of the Company’s management, which has the primary responsibility for financial statements and reports, and of the independent accountants who, in their report, express an opinion on the conformity of the Company’s financial statements to generally accepted accounting principles.The Audit Committee’s oversight does not provide it with an independent basis to determine that management has maintained appropriate accounting and financial reporting principles or policies, or appropriate internal controls and procedures designed to assure compliance with accounting standards and applicable laws and regulations.Furthermore, the Audit Committee’s considerations and discussions with management and the independent accountants do not assure that the Company’s financial statements are presented in accordance with generally accepted accounting principles, that the audit of the Company’s consolidated financial statements has been carried out in accordance with the standards of the Public Company Accounting Oversight Board (United States) or that the Company’s independent accountants are in fact “independent.” In reliance on the reviews and discussions referred to above, the Audit Committee recommended to the Board of Directors, and the Board has approved, that the audited consolidated financial statements be included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010 for filing with the Securities and Exchange Commission. Audit Committee of the Board of Directors of NorthEast Community Bancorp, Inc. Arthur M. Levine (Chairperson) John F. McKenzie Linda Swan 10 STOCK OWNERSHIP The following table provides information as of March 31, 2011, with respect to persons known by the Company to be the beneficial owners of more than 5% of the Company’s outstanding common stock.A person may be considered to own any shares of common stock over which he or she has, directly or indirectly, sole or shared voting or investing power. Name and Address Number of Shares Owned Percent of Common Stock Outstanding (1) NorthEast Community Bancorp, MHC(2) 325 Hamilton Avenue White Plains, New York10601 % Stilwell Value Partners IV, L.P., Stilwell Associates, L.P., Stilwell Partners, L.P., Stilwell Value LLC, and Joseph Stilwell 111 Broadway, 12th Floor New York, New York10006 % Jacobs Asset Management, LLC, JAM Managers, LLC, JAM Partners, L.P. and Sy Jacobs 11 East 26th Street, Suite 1900 New York, New York 10010 % Based on 13,071,402 shares of the Company’s common stock outstanding and entitled to vote as of March 31, 2011. The members of the Board of Directors of NorthEast Community Bancorp and NorthEast Community Bank also constitute the Board of Directors of NorthEast Community Bancorp, MHC. Based on information contained in a Schedule 13D/A filed with the Securities and Exchange Commission on January 14, 2011, which indicates that Stilwell Value Partners IV, L.P. Stilwell Associates, L.P., Stilwell Partners, L.P., Stilwell Value LLC, and Joseph Stilwell have shared voting and dispositive power over 1,092,300 shares. Based on information contained in a Schedule 13D filed with the Securities and Exchange Commission on November 8, 2010, which indicates that Jacobs Asset Management, LLC and Sy Jacobs have shared voting and dispositive power over 715,193 shares and JAM Managers, LLC and JAM Partners, L.P. have shared voting and dispositive power over 664,299 shares.Each of the reporting persons disclaim beneficial ownership of the common stock of the Company. 11 The following table provides information as of March 31, 2011 about the shares of Company common stock that may be considered to be beneficially owned by each director, nominee for director, executive officers named in the Summary Compensation Table and by all directors, nominees for director and executive officers of the Company as a group.A person may be considered to beneficially own any shares of common stock over which he or she has, directly or indirectly, sole or shared voting or investment power.Unless otherwise indicated, none of the shares listed are pledged as security, and each of the named individuals has sole voting power and sole investment power with respect to the shares shown.All directors and executive officers as a group do not own over 1% of the Company’s outstanding shares based on 13,071,402 shares of the Company’s common stock outstanding and entitled to vote as of March 31, 2011. Name Number of Shares Owned (1)(2) Susan Barile(3) Diane B. Cavanaugh Arthur M. Levine Charles A. Martinek Kenneth A. Martinek John F. McKenzie Salvatore Randazzo Harry (Jeff) A.S. Read Linda M. Swan Kenneth H. Thomas All Executive Officers, Directors and Director Nominees, as a Group (10 persons) 1) Includes shares allocated to the account of individuals under the Bank’s ESOP with respect to which individuals have voting but not investment power as follows:Susan Barile 3,817, Charles Martinek – 3,102 shares, Kenneth Martinek – 8,488 shares, and Salvatore Randazzo – 5,871 shares. Includes shares held in trust in the 401(k) Plan as to which each individual has investment and voting power as follows: Ms. Barile – 1,263, Mr. Charles Martinek – 2,808 shares, and Mr. Kenneth Martinek – 40,286 shares.These amounts reflect ownership units in the employer stock fund of the 401(k) Plan, which consists of both issuer stock and a reserve of cash.The actual number of shares held by the individual may vary when such units are actually converted into shares upon distribution of the units to the individual. Ms. Barile resigned as Executive Vice President and Chief Mortgage Officer of the Company and the Bank effective September 30, 2010. Includes1,000 shares held by Mr. Levine’s spouse as trustee. Includes 370 shares held by Mr. Thomas’ spouse’s IRA. ITEMS TO BE VOTED ON BY STOCKHOLDERS Item 1 — Election of Directors The Board of Directors of NorthEast Community Bancorp is presently composed of nine members.The Board is divided into three classes, each with three-year staggered terms, with one-third of the directors elected each year.The nominees for election this year are Salvatore Randazzo, Harry (Jeff) A.S. Read and Linda M. Swan, all of whom are current directors of the Company and the Bank. Unless you indicate on your proxy card that your shares should not be voted for certain directors, the Board of Directors intends that the proxies solicited by it will be voted for the election of all of the Board’s nominees.If any nominee is unable to serve, the persons named in the proxy card will vote your shares to approve the election of any substitute proposed by the Board of Directors.Alternatively, the Board of Directors may adopt a resolution to reduce the size of the Board.At this time, the Board of Directors knows of no reason why any nominee might be unable to serve.The Board of Directors recommends a vote “FOR” the election of all nominees. 12 Information regarding the Board of Director’s nominees and the directors continuing in office is provided below.Unless otherwise stated, each individual has held his or her current occupation for the last five years.The age indicated for each individual is as of December 31, 2010 and the indicated period of service as a director includes service as a director of the Bank.Based on their respective experiences, qualifications, attributes and skills set forth below, the Board of Directors determined that each current director and nominee should serve as a director. Board Nominees for Terms Ending in 2011 Salvatore Randazzo has served as Executive Vice President and Chief Financial Officer of NorthEast Community Bancorp since its formation in 2006, and Chief Operating Officer since December 2009.He has served as Executive Vice President and Chief Financial Officer of NorthEast Community Bank since 2002, and Chief Operating Officer since December 2009.Mr. Randazzo joined the Bank as senior accountant in 1997.Age 43.Director since 2003. Since becoming Chief Financial Officer of the Bank in 2002 and Chief Operating Officer in December 2009, Mr. Randazzo has successfully assisted the Bank in its mutual-to-stock conversion and navigated the various financial and accounting issues facing public companies in the banking sector including one of the most challenging economic periods in recent history.Mr. Randazzo’s financial discipline, expertise and knowledge of all aspects of the business and its history, position him well to continue to serve as a Director, Chief Operating Officer and Chief Financial Officer. Harry (Jeff) A.S. Readis a retired a registered investment adviser who previously worked with Geneos Wealth Management, Inc. from January 2006 until January 2011.From January 2004 to December 2005, Mr. Read served as a registered investment adviser with Financial Network Investment Corp., an ING company.Before serving with Financial Network Investment Corp., Mr. Read worked as a registered investment adviser with Allmerica Financial of Worcester, MA, for over twenty years.Mr. Read has served several terms in the Massachusetts House of Representatives.Age 74.Director since 2005. Mr. Read brings a wealth of varied experience to the Board as a former lobbyist keying on important issues affecting business, trustee of a non-profit corporation and as a registered investment adviser.Not only does Mr. Read provide the Board with substantial knowledge regarding the financial sector and investments, but he also provides valuable regulatory and political insight. Linda M. Swanis a retired Director of the Corporate Activities Division of the Office of Thrift Supervision.Age 61.Director since 1991. Ms. Swan is a critical member of a well rounded Board of Directors.As a former Vice President for the Office of Thrift Supervision, Ms. Swan provides knowledge and expertise directly related to the various regulatory matters affecting the Company and the Bank. Directors with Terms Ending in 2012 Diane B. Cavanaughis an attorney with Lyons McGovern, LLP.Age 54.Director since 1992. 13 As an attorney specializing in commercial litigation, Ms. Cavanaugh has the ability to provide the Board with the legal knowledge necessary to assess issues facing the Board effectively. Charles A. Martinek has served as Vice President and Internal Loan Review and Community Reinvestment Officer of NorthEast Community Bank since May, 2007.Prior to that time, Mr. Martinek served as a commercial loan officer with the Bank since 2001, and as an assistant vice president since 2002.Before serving with the Bank, Mr. Martinek was a quality control analyst with C. Cowles & Co.Mr. Martinek is also the owner of Martinek Investment Properties, LLC.Mr. Martinek’s brother, Kenneth Martinek, also serves on the Board of Directors.Age 49.Director since 2002. Mr. Martinek’s commercial loan experience is crucial to the Board’s ability comprehend and adequately advise the Company on the specific business issues facing the Company. Kenneth H. Thomashas been an independent bank analyst and consultant since 1969 and has been President of K.H. Thomas Associates, LLC since 1975.Dr. Thomas holds a Ph.D. in Finance from the Wharton School and has written extensively on the Community Reinvestment Act of 1977.He has been a consultant to the Bank since 1978.Age 63.Director since 2001. As an independent bank analyst for over 40 years, Dr. Thomas offers the Board essential industry experience.In addition, Dr. Thomas is a critical advisor to the Bank for operational, branching and Community Reinvestment Act matters. Directors with Terms Ending in 2013 Arthur M. Levineis a certified public accountant and Member of the accounting firm A.L. Wellen LLC.Age 76.Director since 1995. Mr. Levine’s accounting and business experience for over 50 years provides the Board with valuable insight and expertise with regard to various financial and accounting matters affecting the Company. Kenneth A. Martinekhas served as Chairman of the Board, President and Chief Executive Officer of NorthEast Community Bancorp since its formation in 2006.He has served with NorthEast Community Bank since 1976 and has been the President and Chief Executive Officer of the Bank since 1991.Mr. Martinek was first elected as a director of the Bank in 1983 and was appointed Chairman of the Board in 2002.Mr. Martinek’s brother, Charles A. Martinek, also serves on the Board of Directors.Age 58. Since becoming President and Chief Executive Officer of the Bank in 1991, Mr. Martinek has successfully completed a mutual-to-stock conversion and navigated the issues facing a public company in the banking sector.Mr. Martinek’s knowledge of all aspects of the business and its history, combined with his success and strategic vision, position him well to continue to serve as our Chairman, President and Chief Executive Officer. John F. McKenzieis a retired insurance executive.Prior to his retirement in early 2008, Mr. McKenzie was the owner of an insurance agency in Orange, Connecticut, providing multiline personal and commercial insurance products.Age 67.Director since November 2006. Mr. McKenzie provides the Board with significant management, strategic and operational knowledge through his previous experience as owner of an insurance agency. 14 Item 2 — Ratification of the Independent Registered Public Accounting Firm The Company was notified that the audit practice of Beard Miller Company LLP (“Beard Miller”), its independent registered public accounting firm, was combined with ParenteBeard LLC on October 1, 2009.As of that same date, Beard Miller resigned as the auditors of the Company and, with the approval of the Audit Committee of the Company’s Board of Directors, ParenteBeard LLC was engaged as the Company’s independent registered public accounting firm.For the years ended December 31, 2010 and 2009, the Company’s consolidated financial statements were audited by ParenteBeard LLC. The report of Beard Miller regarding the Company’s consolidated financial statements as and for the year ended December 31, 2008 did not contain any adverse opinion or disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope or accounting principles. During the years ended December 31, 2008 and 2007, and during the interim period from December 31, 2008 through October 1, 2009, the date of resignation, there were no disagreements with Beard Miller on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedures, which disagreements, if not resolved to the satisfaction of Beard Miller would have caused it to make reference to such disagreement in its reports. During the Company’s years ended December 31, 2008 and 2007 and subsequent interim period preceding the engagement of ParenteBeard LLC, the Company did not consult with ParenteBeard LLC regarding: (1) the application of accounting principles to a specified transaction, either completed or proposed; (2) the type of audit opinion that might be rendered on the Company’s financial statements, and ParenteBeard LLC did not provide any written report or oral advice that ParenteBeard LLC concluded was an important factor considered by the Company in reaching a decision as to any such accounting, auditing or financial reporting issue; or (3) any matter that was either the subject of a disagreement with Beard Miller on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure or the subject of a reportable event. The Audit Committee of the Board of Directors has appointed ParenteBeard LLC to be the Company’s independent registered public accounting firm for the 2011 fiscal year, subject to ratification by stockholders.A representative of ParenteBeard LLC is expected to be present at the annual meeting to respond to appropriate questions from stockholders and will have the opportunity to make a statement should he or she desire to do so. If the ratification of the appointment of ParenteBeard LLC is not approved by the stockholders at the annual meeting, the Audit Committee may consider other independent registered public accounting firms. Auditor Fees The following table sets forth the fees billed to the Company for the fiscal years ending December 31, 2010 and December 31, 2009 by ParenteBeard LLC. Audit Fees(1) $ $ Audit-Related Fees — — Tax Fees(2) All other fees — — Includes professional services rendered for the audit of the Company’s annual financial statements and review of financial statements included in Forms 10-Q, including out-of-pocket expenses. Tax fees include the following:preparation of federal, state and city tax returns. 15 Policy on Pre-Approval of Audit and Permissible Non-Audit Services The Audit Committee is responsible for appointing and setting the compensation and overseeing the work of the independent auditor.In accordance with its charter, the Audit Committee approves, in advance, all audit and permissible non-audit services to be performed by the independent auditor to ensure that the independent auditor does not provide any non-audit services to the Company that are prohibited by law or regulation. In addition, the Audit Committee has established a policy regarding pre-approval of all audit and permissible non-audit services provided by the independent auditor.Requests for services by the independent auditor must be specific as to the particular services to be provided.The request may be made with respect to either specific services or a type of service for predictable or recurring services.During the year ended December 31, 2010, all services provided by the independent auditor were approved, in advance, by the Audit Committee in compliance with these procedures. The Board of Directors recommends that stockholders vote “FOR” the ratification of the appointment of ParenteBeard LLC as the Company’s independent registered public accounting firm. 16 EXECUTIVE COMPENSATION Summary Compensation Table The following table provides information concerning total compensation earned or paid to the Chief Executive Officer and the two other most highly compensated executive officers of the Company who served in such capacities at December 31, 2010.These three officers are referred to as the “named executive officers” in this proxy statement. Name and Principal Position Year Salary Bonus Nonequity Incentive Plan Compensation All Other Compensation(1) Total Kenneth A. Martinek $ $
